B6A (Official Form 6A) (12/07)


In re    Tana T. Chamberlain                                                                   Case No.
                        Debtor                                                                                        (If known)

                                                SCHEDULE A - REAL PROPERTY
   Except as directed below, list all real property in which the debtor has any legal, equitable, or future interest, including all property owned as a co-
tenant, community property, or in which the debtor has a life estate. Include any property in which the debtor holds rights and powers exercisable for
the debtor’s own benefit. If the debtor is married, state whether husband, wife, both, or the marital community own the property by placing an “H,”
“W,” “J,” or “C” in the column labeled “Husband, Wife, Joint, or Community.” If the debtor holds no interest in real property, write “None” under
“Description and Location of Property.”

  Do not include interests in executory contracts and unexpired leases on this schedule. List them in Schedule G - Executory Contracts and
Unexpired Leases.

    If an entity claims to have a lien or hold a secured interest in any property, state the amount of the secured claim. See Schedule D. If no entity
claims to hold a secured interest in the property, write “None” in the column labeled “Amount of Secured Claim.”

   If the debtor is an individual or if a joint petition is filed, state the amount of any exemption claimed in the property only in Schedule C –
Property Claimed as Exempt.



                                                                                                            CURRENT VALUE
                                                                                                              OF DEBTOR’S
              DESCRIPTION AND LOCATION                              NATURE OF DEBTOR’S                        INTEREST IN               AMOUNT OF
                     OF PROPERTY                                   INTEREST IN PROPERTY                   PROPERTY, WITHOUT              SECURED
                                                                                                            DEDUCTING ANY                 CLAIM
                                                                                                            SECURED CLAIM
                                                                                                             OR EXEMPTION



 Residence                                                     Fee Simple                                            350,000.00            Exceeds Value
 4076 24th Pl S
 Seattle, WA 98108



 Arizona property -1                                           Fee Simple                                               2,928.00                    None
 Raw Land - Yavapai County AZ
 Parcel #30123005



 Arizona property -2                                           Fee Simple                                               3,024.00                    None
 Raw Land - Yavapai County
 Parcel # 30131469




                                                                                                                     355,952.00
                                                                                              Total

                                                                                              (Report also on Summary of Schedules.)


              Case15-11112-TWD
                   15-11112-TWD Doc
                                 Doc87-1
                                     1 Filed  02/26/15
                                                                                                      MOTION FOR RELIEF
             Case                         Filed 07/14/20 Ent. 02/26/15
                                                           Ent.        09:06:31
                                                                07/14/20 13:16:04 Pg.Pg.
                                                                                      7 of 437
                                                                                         1 of
                                                                                                      EXHIBIT A
B6B (Official Form 6B) (12/07)


In re     Tana T. Chamberlain                                                                         Case No.
                         Debtor                                                                                          (If known)

                                                   SCHEDULE B - PERSONAL PROPERTY
     Except as directed below, list all personal property of the debtor of whatever kind. If the debtor has no property in one or more of the categories,
place an “x” in the appropriate position in the column labeled “None.” If additional space is needed in any category, attach a separate sheet properly
identified with the case name, case number, and the number of the category. If the debtor is married, state whether husband, wife, both, or the marital
community own the property by placing an “H,” “W,” “J,” or “C” in the column labeled “Husband, Wife, Joint, or Community.” If the debtor is an
individual or a joint petition is filed, state the amount of any exemptions claimed only in Schedule C - Property Claimed as Exempt.

    Do not list interests in executory contracts and unexpired leases on this schedule. List them in Schedule G - Executory Contracts and
Unexpired Leases.

      If the property is being held for the debtor by someone else, state that person’s name and address under “Description and Location of Property.”
If the property is being held for a minor child, simply state the child's initials and the name and address of the child's parent or guardian, such as
"A.B., a minor child, by John Doe, guardian." Do not disclose the child's name. See. 11 U.S.C. § 112 and Fed. R. Bankr. P. 1007(m).

                                                                                                                                      CURRENT VALUE OF
                                                                                                                                      DEBTOR’S INTEREST
                                                         N                                                                               IN PROPERTY,
            TYPE OF PROPERTY                             O                       DESCRIPTION AND LOCATION                                  WITHOUT
                                                         N                             OF PROPERTY                                     DEDUCTING ANY
                                                         E                                                                             SECURED CLAIM
                                                                                                                                        OR EXEMPTION



  1. Cash on hand.                                       X
  2. Checking, savings or other financial accounts,          Chase Bank - Checking account                                                    3,600.00
  certificates of deposit, or shares in banks, savings
  and loan, thrift, building and loan, and homestead
                                                             Chase Bank - Savings account                                                     1,070.00
  associations, or credit unions, brokerage houses,          PNC Bank - Checking account                                                        500.00
  or cooperatives.


  3. Security deposits with public utilities,            X
  telephone companies, landlords, and others.

  4. Household goods and furnishings, including              furniture and appliances                                                         1,000.00
  audio, video, and computer equipment.
                                                             Nothing worth more than $500.00 on its own


  5. Books. Pictures and other art objects,                  music, books, art                                                                 300.00
  antiques, stamp, coin, record, tape, compact disc,
  and other collections or collectibles.

  6. Wearing apparel.                                        Clothing                                                                          500.00
  7. Furs and jewelry.                                       jewelry                                                                           250.00
  8. Firearms and sports, photographic, and other            old .38 cal. firearm                                                              300.00
  hobby equipment.

  9. Interests in insurance policies. Name                   Life insurance policy with Farmer's Insurance Term policy                            0.00
  insurance company of each policy and itemize
  surrender or refund value of each.

  10. Annuities. Itemize and name each issuer.           X
  11. Interests in an education IRA as defined in 26     X
  U.S.C. § 530(b)(1) or under a qualified State
  tuition plan as defined in 26 U.S.C. § 529(b)(1).
  Give particulars. (File separately the record(s) of
  any such interest(s). 11 U.S.C. § 521(c).)

  12. Interests in IRA, ERISA, Keogh, or other           X
  pension or profit sharing plans. Give particulars.




                Case15-11112-TWD
                     15-11112-TWD Doc
                                   Doc87-1
                                       1 Filed  02/26/15
                                                                                                           MOTION FOR RELIEF
               Case                         Filed 07/14/20 Ent. 02/26/15
                                                             Ent.        09:06:31
                                                                  07/14/20 13:16:04 Pg.Pg.
                                                                                        8 of 437
                                                                                           2 of
                                                                                                           EXHIBIT A
B6B (Official Form 6B) (12/07) -- Cont.


In re     Tana T. Chamberlain                                                                Case No.
                         Debtor                                                                         (If known)

                                                     SCHEDULE B - PERSONAL PROPERTY
                                                                     (Continuation Sheet)

                                                                                                                     CURRENT VALUE OF
                                                                                                                     DEBTOR’S INTEREST
                                                         N                                                              IN PROPERTY,
            TYPE OF PROPERTY                             O                  DESCRIPTION AND LOCATION                      WITHOUT
                                                         N                        OF PROPERTY                         DEDUCTING ANY
                                                         E                                                            SECURED CLAIM
                                                                                                                       OR EXEMPTION


  13. Stock and interests in incorporated and            X
  unincorporated businesses. Itemize.

  14. Interests in partnerships or joint ventures.       X
  Itemize.

  15. Government and corporate bonds and other           X
  negotiable and non-negotiable instruments.

  16. Accounts receivable.                               X
  17. Alimony, maintenance, support, and property        X
  settlement to which the debtor is or may be
  entitled. Give particulars.

  18. Other liquidated debts owing debtor including      X
  tax refunds. Give particulars.

  19. Equitable or future interests, life estates, and   X
  rights or powers exercisable for the benefit of the
  debtor other than those listed in Schedule A - Real
  Property.

  20. Contingent and noncontingent interests in          X
  estate or a decedent, death benefit plan, life
  insurance policy, or trust.

  21. Other contingent and unliquidated claims of        X
  every nature, including tax refunds, counterclaims
  of the debtor, and rights of setoff claims. Give
  estimated value of each.

  22. Patents, copyrights, and other intellectual        X
  property. Give particulars.

  23. Licenses, franchises, and other general            X
  intangibles. Give particulars.

  24. Customer lists or other compilations               X
  containing personally identifiable information (as
  defined in 11 U.S.C. §101(41A)) provided to the
  debtor by individuals in connection with obtaining
  a product or service from the debtor primarily for
  personal, family, or household purposes.

  25. Automobiles, trucks, trailers, and other               2007 Hyundai Sonata                                             7,000.00
  vehicles and accessories.
                                                             1978 Chevy Caprise                                                500.00
  26. Boats, motors, and accessories.                    X
  27. Aircraft and accessories.                          X
  28. Office equipment, furnishings, and supplies.       X
  29. Machinery, fixtures, equipment, and supplies       X
  used in business.




                Case15-11112-TWD
                     15-11112-TWD Doc
                                   Doc87-1
                                       1 Filed  02/26/15
                                                                                                 MOTION FOR RELIEF
               Case                         Filed 07/14/20 Ent. 02/26/15
                                                             Ent.        09:06:31
                                                                  07/14/20 13:16:04 Pg.Pg.
                                                                                        9 of 437
                                                                                           3 of
                                                                                                 EXHIBIT A
B6B (Official Form 6B) (12/07) -- Cont.


In re     Tana T. Chamberlain                                                     Case No.
                         Debtor                                                                            (If known)

                                                SCHEDULE B - PERSONAL PROPERTY
                                                         (Continuation Sheet)

                                                                                                                        CURRENT VALUE OF
                                                                                                                        DEBTOR’S INTEREST
                                                  N                                                                        IN PROPERTY,
            TYPE OF PROPERTY                      O           DESCRIPTION AND LOCATION                                       WITHOUT
                                                  N                 OF PROPERTY                                          DEDUCTING ANY
                                                  E                                                                      SECURED CLAIM
                                                                                                                          OR EXEMPTION


  30. Inventory.                                  X
  31. Animals.                                    X
  32. Crops - growing or harvested. Give          X
  particulars.

  33. Farming equipment and implements.           X
  34. Farm supplies, chemicals, and feed.         X
  35. Other personal property of any kind not     X
  already listed. Itemize.




                                                                  0
                                                                         continuation sheets attached        Total      $      15,020.00
                                                                         (Include amounts from any continuation
                                                                           sheets attached. Report total also on
                                                                                 Summary of Schedules.)




              Case 15-11112-TWD
                   15-11112-TWD Doc
                                Doc 87-1
                                    1 Filed 02/26/15
                                                                                        MOTION FOR RELIEF
              Case                       Filed 07/14/20Ent.Ent.
                                                            02/26/15  09:06:31
                                                                07/14/20 13:16:04Pg.Pg.
                                                                                     10 4
                                                                                        ofof
                                                                                           437
                                                                                        EXHIBIT A
  B6C (Official Form 6C) (04/13)


In re    Tana T. Chamberlain                                                             Case No.
                        Debtor                                                                                 (If known)

                          SCHEDULE C - PROPERTY CLAIMED AS EXEMPT
  Debtor claims the exemptions to which debtor is entitled under:
  (Check one box)

        11 U.S.C. § 522(b)(2)                                            Check if debtor claims a homestead exemption that exceeds
                                                                         $155,675*.
        11 U.S.C. § 522(b)(3)



                                                                                                                           CURRENT
                                                               SPECIFY LAW                        VALUE OF            VALUE OF PROPERTY
             DESCRIPTION OF PROPERTY                         PROVIDING EACH                       CLAIMED             WITHOUT DEDUCTING
                                                                EXEMPTION                        EXEMPTION                EXEMPTION


   Residence                                       11 U.S.C. 522(d)(1)                                      0.00                 350,000.00

   Arizona property -1                             11 U.S.C. 522(d)(5)                                  2,928.00                     2,928.00

   Arizona property -2                             11 U.S.C. 522(d)(5)                                  3,024.00                     3,024.00

   Chase Bank - Checking account                   11 U.S.C. 522(d)(5)                                  3,600.00                     3,600.00

   Chase Bank - Savings account                    11 U.S.C. 522(d)(5)                                  1,070.00                     1,070.00

   PNC Bank - Checking account                     11 U.S.C. 522(d)(5)                                    500.00                      500.00

   furniture and appliances                        11 U.S.C. 522(d)(3)                                  1,000.00                     1,000.00

   music, books, art                               11 U.S.C. 522(d)(3)                                    300.00                      300.00

   Clothing                                        11 U.S.C. 522(d)(3)                                    500.00                      500.00

   jewelry                                         11 U.S.C. 522(d)(4)                                    250.00                      250.00

   old .38 cal. firearm                            11 U.S.C. 522(d)(5)                                    300.00                      300.00

   Life insurance policy with Farmer's             11 U.S.C. 522(d)(7)                                      0.00                         0.00
   Insurance Term policy

   2007 Hyundai Sonata                             11 U.S.C. 522(d)(2)                                  3,675.00                     7,000.00
                                                   11 U.S.C. 522(d)(5)                                  1,303.00

   1978 Chevy Caprise                              11 U.S.C. 522(d)(5)                                      0.00                      500.00




 *Amount subject to adjustment on 4/01/16 and every three years thereafter with respect to cases commenced on or after the date of adjustment.


              Case 15-11112-TWD
                   15-11112-TWD Doc
                                Doc 87-1
                                    1 Filed 02/26/15
                                                                                              MOTION FOR RELIEF
              Case                       Filed 07/14/20Ent.Ent.
                                                            02/26/15  09:06:31
                                                                07/14/20 13:16:04Pg.Pg.
                                                                                     11 5
                                                                                        ofof
                                                                                           437
                                                                                              EXHIBIT A
B6D (Official Form 6D) (12/07)

         Tana T. Chamberlain
In re _______________________________________________,                                                    Case No. _________________________________
                               Debtor                                                                                            (If known)

                   SCHEDULE D - CREDITORS HOLDING SECURED CLAIMS
           State the name, mailing address, including zip code and last four digits of any account number of all entities holding claims secured
by property of the debtor as of the date of filing of the petition. The complete account number of any account the debtor has with the creditor is
useful to the trustee and the creditor and may be provided if the debtor chooses to do so. List creditors holding all types of secured interests
such as judgment liens, garnishments, statutory liens, mortgages, deeds of trust, and other security interests.
            List creditors in alphabetical order to the extent practicable. If a minor child is a creditor, state the child's initials and the name and
address of the child's parent or guardian, such as "A.B., a minor child, by John Doe, guardian." Do not disclose the child's name. See 11 U.S.C
§112 and Fed. R. Bankr. P. 1007(m). If all secured creditors will not fit on this page, use the continuation sheet provided.
           If any entity other than a spouse in a joint case may be jointly liable on a claim, place an "X" in the column labeled "Codebtor,"
include the entity on the appropriate schedule of creditors, and complete Schedule H - Codebtors. If a joint petition is filed, state whether
husband, wife, both of them, or the marital community may be liable on each claim by placing an "H," "W," "J," or "C" in the column labeled
"Husband, Wife, Joint, or Community."
           If the claim is contingent, place an "X" in the column labeled "Contingent." If the claim is unliquidated, place an "X" in the column
labeled "Unliquidated." If the claim is disputed, place an "X" in the column labeled "Disputed." (You may need to place an "X" in more than
one of these three columns.)
           Total the columns labeled “Amount of Claim Without Deducting Value of Collateral” and “Unsecured Portion, if Any” in the boxes
labeled “Total(s)” on the last sheet of the completed schedule. Report the total from the column labeled “Amount of Claim Without Deducting
Value of Collateral” also on the Summary of Schedules and, if the debtor is an individual with primarily consumer debts, report the total from
the column labeled “Unsecured Portion, if Any” on the Statistical Summary of Certain Liabilities and Related Data.


          Check this box if debtor has no creditors holding secured claims to report on this Schedule D.


                                                                                                                        AMOUNT
           CREDITOR’S NAME,                                   DATE CLAIM WAS INCURRED,                                     OF
            MAILING ADDRESS                                      NATURE OF LIEN, AND                                     CLAIM                UNSECURED
          INCLUDING ZIP CODE,                                     DESCRIPTION AND                                       WITHOUT                PORTION,
         AND ACCOUNT NUMBER                                      VALUE OF PROPERTY                                     DEDUCTING                IF ANY
           (See Instructions Above.)                               SUBJECT TO LIEN                                      VALUE OF
                                                                                                                      COLLATERAL


ACCOUNT NO.                                              Lien: Former servicer on first
                                                         mortgage.
American Home MTG Servicing
                                                         Security: Debtor's residence
PO Box 631730                                                                                                           Notice Only           Notice Only
Irving, TX 75063


                                                          VALUE $                         350,000.00
ACCOUNT NO.                                              Lien: First Mortgage
                                                         Security: Debtor's residence                                                          319,038.00
Deutche Bank National Trust Co.                          Judicial foreclosure filed pre-petition
c/o 710 Second Ave, Suite 710                            Mo. payment - $1,942.63                                           669,038.00
Seattle, WA 98104                                        Arrears: - $49,381.



                                                          VALUE $                         350,000.00

ACCOUNT NO.

King County Office of Finance
Real Property Dept.                                                                                                     Notice Only           Notice Only
500 4th Ave,, #600
Seattle, WA 98104

                                                           VALUE $                                 0.00

   1                                                                                                   Subtotal     $      669,038.00     $ 319,038.00
 _______continuation sheets attached                                                           (Total of this page)
                                                                                                           Total    $                     $
                                                                                            (Use only on last page)
                                                                                                                  (Report also on       (If applicable, report
                                                                                                                  Summary of Schedules) also on Statistical
                                                                                                                                        Summary of Certain
                                                                                                                                        Liabilities and Related

         Case 15-11112-TWD
              15-11112-TWD Doc
                           Doc 87-1
                               1 Filed 02/26/15
                                                                                                      MOTION FOR RELIEF                 Data.)
         Case                       Filed 07/14/20Ent.Ent.
                                                       02/26/15  09:06:31
                                                           07/14/20 13:16:04Pg.Pg.
                                                                                12 6
                                                                                   ofof
                                                                                      437
                                                                                                      EXHIBIT A
B6D (Official Form 6D) (12/07) – Cont.



         Tana T. Chamberlain
In re __________________________________________________,                                 Case No. _________________________________
                                           Debtor                                                                        (If known)



                     SCHEDULE D - CREDITORS HOLDING SECURED CLAIMS
                                                                (Continuation Sheet)



                                                                                                              AMOUNT
           CREDITOR’S NAME,                                 DATE CLAIM WAS INCURRED,                             OF
            MAILING ADDRESS                                    NATURE OF LIEN, AND                             CLAIM               UNSECURED
          INCLUDING ZIP CODE,                                   DESCRIPTION AND                               WITHOUT               PORTION,
         AND ACCOUNT NUMBER                                    VALUE OF PROPERTY                             DEDUCTING               IF ANY
           (See Instructions Above.)                             SUBJECT TO LIEN                              VALUE OF
                                                                                                            COLLATERAL

ACCOUNT NO.                                             Lien: First Mortgage
                                                        Security: Debtor's residence property
Ocwen Loan Servicing, LLC
                                                        Servicer on first mortgage.
PO Box 24738                                                                                                    Notice Only        Notice Only
West Palm Beach, FL 33416-4738


                                                        VALUE $                    344,000.00
ACCOUNT NO.                                             Attorneys for Deutsche Bank National
                                                        Trust Co.
Shaun Campbell, attorney
Robinson Tait                                                                                                   Notice Only        Notice Only
710 Second Avenue, Suite 710
Seattle, WA 98104

                                                        VALUE $                          0.00
ACCOUNT NO.                                             Lien: Second Mortgage
                                                                                                                                   35,918.00
                                                        Wholly unsecured second mortgage
Webster Bank, N.A.                                                                                                           This amount based
                                                        lien to be stripped in advesary
609 West Johnson Ave.                                                                                              35,918.00 upon existence of
                                                        proceeding.
Cheshire, CT 06410                                                                                                            Superior Liens


                                                        VALUE $                    350,000.00

ACCOUNT NO.




                                                        VALUE $
ACCOUNT NO.




                                                        VALUE $
           1 of ___continuation
Sheet no. ___    1              sheets attached to                                          Subtotal (s)    $      35,918.00   $      35,918.00
Schedule of Creditors Holding Secured Claims                                        (Total(s) of this page)
                                                                                                  Total(s) $     704,956.00    $    354,956.00
                                                                                   (Use only on last page)
                                                                                         (Report also on       (If applicable, report
                                                                                         Summary of Schedules) also on Statistical
                                                                                                               Summary of Certain
         Case 15-11112-TWD
              15-11112-TWD                      Doc 87-1
                                                    1 Filed 02/26/15
                                                                                                MOTION FOR RELIEF
         Case                                   Doc      Filed 07/14/20Ent.Ent.
                                                                            02/26/15  09:06:31
                                                                                07/14/20 13:16:04Pg.Pg.    13Liabilities
                                                                                                                ofof
                                                                                                                7
                                                                                                               Data.)
                                                                                                                     437 and Related
                                                                                                EXHIBIT A
